Citation Nr: 1739019	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service in the Army from December 1971 to September 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2010, May 2013 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a hearing before the Board in May 2017; however, he withdrew his hearing request that same month.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Remand is required for both the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

TBI

The Veteran maintains that he currently has a TBI, manifested by symptoms including headaches, dizziness and cognition problems, that was incurred during his military service.  Specifically, he asserts he fought in 122 boxing matches over eight years in service, and that blows to his head caused TBI.  See September 2014 Notice of Disagreement and May 2015 VA Form 9.  He also asserts he began experiencing symptoms of headaches during service and that the symptoms have gotten progressively worse.  See April 2014 VA examination report.  

Service personnel records, service treatment records (STRs) and various newspaper articles submitted by the Veteran show the Veteran's boxing career in the Army.

STRs reveal multiple complaints of headaches and dizziness, including in 1981 and 1988, during service.  Post-service, private treatment records show that the Veteran continues to complain of headaches and dizziness.  Neuropsychiatric testing in 2010 showed impairment involving the left temporal region (etiology was unknown but possibilities included trauma, cerebrovascular, and focal infection) and VA examinations in 2014 note diagnoses of TBI and headaches.  

The Veteran underwent a VA TBI examination in April 2014; the examiner opined that, based on the neuropsychiatric testing in 2010, the etiology of the Veteran's TBI could not be determined without resorting to mere speculation.   It does not appear, however, that the examination was conducted with review of the complete claims file, as the examiner did not address the in-service complaints of headaches and dizziness.  

The United States Court of Appeals for Veterans Claims (Court) has held that medical examinations must be thorough and take into account the records of prior examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court found that the Board had erred by relying on medical opinions that were unable to establish nexus without resorting to mere speculation as cause for denying the Veteran's claim.  The Court in Jones held that, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

Because of the deficiencies noted above, an addendum opinion should be obtained on remand.



Bilateral Hearing Loss

The Veteran seeks a higher rating for his service-connected bilateral hearing loss.  His last VA examination for this condition was conducted in February 2010.  However, since that time, the Veteran has stated that he believes his hearing loss has progressed.  See September 2010 Notice of Disagreement and November 2013 VA Form 9.  (Although the Veteran failed to report for a VA examination in January 2014, he advised the AOJ that he was out of the country and requested that the examination be rescheduled.)  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; Snuffer v. Gober, 10 Vet. App. 400 (1997).  

On remand, the Veteran should be afforded a new VA examination to assess the current severity of his bilateral hearing loss symptoms.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  As a part of the examination, the examiner should address the impact of the Veteran's bilateral hearing loss on daily activities (including employment).  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all pertinent, outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Thereafter, request an addendum opinion to the April 2014 VA examination report for TBI.  The electronic claims file must be provided to and reviewed by the examiner.  An examination should only be scheduled if the medical professional deems it necessary. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's TBI (to include symptoms of headaches, dizziness and cognition issues) had its onset in or is otherwise related to the Veteran's active military service.  

In doing so, the examiner must accept as true that the Veteran sustained blows to the head in service from boxing.  The Veteran's complaints of headaches and dizziness in service should be discussed.  
All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If the clinician cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s).

4.  After the aforementioned development has been completed, schedule the Veteran for a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  The examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss).

The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


